Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2020 has been considered by the examiner.

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
In claim 12, pg. 39, “…when performing a treatment procedure, transmitting a second…”; AND
In claim 13, “…and receiving elements) to receive reflection signal reflected from different positions of the target object at different times.” should be “…and receiving elements to receive reflection signal reflected from different positions of the target object at different times.”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “start up sequence module” in claims 7 and 18, “high voltage control module” in claims 8 and 19, and “delay module” in claims 9 and 20 used as nonce terms.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
For claim 1, it is unclear what “…in a manner that adjacent at least…” could be. Also, “at least one…element” should read “at least one element of the plurality of…elements”, and “two signal…elements” should read “two elements of the plurality of…elements” if the “at least one” and “two elements” are a part of the same “plurality of…elements” or a part of a different set of elements. 
Claims 12 and 19 recites steps that are contingent. There are no steps for when the image-capturing procedure or treatment procedure are not performed, or when the signal transmitting and receiving elements have not received a startup signal, so by broadest reasonable interpretation these steps are not required because the steps precedent are not met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zadicario et al. (US 20210093897 A1, published April 1, 2021 with a priority date of October 5, 2017) in view of Shao et al. (CN 205306997 U, published June 15, 2016), hereinafter referred to as Zadicario and Shao, respectively. 
Regarding claim 1, Zadicario teaches a biological object image-capturing and treatment system for performing an image-capturing procedure and a treatment procedure (see pg. 4, col. 2, para. 0026 – “In some embodiments, the first imaging modality includes an MRI apparatus and the second imaging modality includes an ultrasound apparatus. In addition, the treatment apparatus may include an ultrasound apparatus that is the same or different from the second imaging modality.”; Fig. 1; see pg. 10, col. 2, para. 0064 – “…operations of at least some of the transducer elements 104 are switched from a treatment mode to an imaging mode…”), comprising: 
a micro detection and treatment device including a signal transmitting and receiving element array having a plurality of signal transmitting and receiving elements (Fig. 1; see pg. 6, col. 1, para. 0042-0043 – “…a phased array 102 of transducer elements 104…The array have a curved (e.g., spherical or parabolic) shape suitable for placement on the surface of the skull 114 or a 
wherein, 
when performing the image-capturing procedure, at least one signal transmitting and receiving element transmits a first power signal (Fig. 1 and 3C; see pg. 10, col. 2, para. 0064 – “…operations of at least some of the transducer elements 104 are switched from a treatment mode to an imaging mode – i.e., instead of transmitting high-power ultrasound waves, the transducer elements 104 emit low-power waves (i.e., waves that do not cause any significant clinical effects on the target) and subsequently receive ultrasound reflections from the target (in a step 338).” so the first power signal (low-power imaging procedure) is different from the second power signal (high-power treatment procedure)), and, 
when performing the treatment procedure, at least one signal transmitting and receiving element transmits a second power signal
where the first power signal has a power different from that of the second power signal (Fig. 1 and 3C; see pg. 10, col. 2, para. 0064 – “…operations of at least some of the transducer elements 104 are switched from a treatment mode to an imaging mode – i.e., instead of transmitting high-power ultrasound waves, the transducer elements 104 emit low-power waves (i.e., waves that do not cause any significant clinical effects on the target) and subsequently receive ultrasound reflections from the target (in a step 338).” so the first power signal (low-power imaging procedure) is different from the second power signal (high-power treatment procedure)). 
Zardicario does not explicitly teach wherein the signal transmitting and receiving elements are set in a manner that adjacent at least two signal transmitting and receiving elements transmit signals or receive signals during different periods. 
Whereas, Shao, in the same field of endeavor, teaches wherein the signal transmitting and receiving elements are set in a manner that adjacent at least two signal transmitting and receiving elements transmit signals or receive signals during different periods (see pg. 4, para. 2-3 – “…the pulse emission module is connected with the probe, for controlling excitation sequence and time delay of each array element of the probe according to the first signal; the signal receiving module is connected with the probe, an electrical signal for each array element receiving said probe according to the orderly received reflection echo ultrasonic signal generated…”; see pg. 7, para. 7 – “The beam forming control the T/R switch activates the corresponding cMUT array to realize the reflection echo ultrasonic signal is the corresponding cMUT array element receiving and producing a corresponding electrical signal…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Zadicario, by having the system in a manner that adjacent at least two signal transmitting and receiving elements transmit signals or receive 
Furthermore, regarding claim 2, Shao further teaches wherein, when the image-capturing procedure is performed, 
a single signal transmitting and receiving element or a plurality of signal transmitting and receiving elements transmits the first power signal to different positions of a target object (see pg. 7, para. 7 – “The ultrasonic imaging diagnostic apparatus 1 mainly when the system works under the imaging diagnosis mode, the working principle is as follows…The depth and the position of the detection target, determining cMUT array wave beam forming scheme. generating a first signal comprises a beamforming and transmits it to the pulse transmission module 12, a control pulse emitting module 12 of each cMUT array excitation sequence and time delay, thereby controlling the cMUT array to emit ultrasonic to form the best aggregation ultrasonic beam at each point in the detection target.”), and 
a single signal transmitting and receiving element or a plurality of signal transmitting and receiving elements receives reflection signals reflected from different positions of the target object at different time points (see pg. 4, para. 2-3 – “…the pulse emission module is connected with the probe, for controlling excitation sequence and time delay of each array element of the probe according to the first signal; the signal receiving module is connected with the probe, an electrical signal for each array element receiving said probe according to the orderly received reflection echo ultrasonic signal generated…”; see pg. 7, para. 7 – “The beam forming control the T/R switch activates the corresponding cMUT array to realize the reflection echo ultrasonic signal is the corresponding cMUT array element receiving and producing a corresponding electrical signal…”). 
less than that of the second power signal, or a frequency of the first power signal is less than that of the second power signal (Fig. 1 and 3C; see pg. 10, col. 2, para. 0064 – “…operations of at least some of the transducer elements 104 are switched from a treatment mode to an imaging mode – i.e., instead of transmitting high-power ultrasound waves, the transducer elements 104 emit low-power waves (i.e., waves that do not cause any significant clinical effects on the target) and subsequently receive ultrasound reflections from the target (in a step 338).” so the first power signal (low-power imaging procedure) is less than the second power signal (high-power treatment procedure)). 
Furthermore, regarding claim 9, Zadicario further teaches wherein the micro detection and treatment device further comprises a delay module for enabling signal transmitting periods of adjacent at least two signal transmitting and receiving elements to have a time interval (Fig. 1; see pg. 6, col.1, para. 0044 – “For n transducer elements, the beamformer 106 may contain n driver circuits, each including or consisting of an amplifier 118 and a phase delay circuit 120; drive circuit drives one of the transducer elements 104…The radio frequency generator 110 and the beamformer 106 are configured to drive the individual transducer elements 104 of the transducer array 102 at the same frequency, but at different phases and/or different amplitudes.” The phase delay circuitry can shift the different signals from each element at set phases). 
The motivation for claims 2, 5, and 9 was shown previously in claim 1. 
Regarding claim 12, Zadicario teaches a biological object image-capturing and treatment method performed by a biological object image-capturing and treatment system (see pg. 4, col. 2, para. 0026 – “In some embodiments, the first imaging modality includes an MRI apparatus and the second imaging modality includes an ultrasound apparatus. In addition, the treatment apparatus may include an ultrasound apparatus that is the same or different from the second imaging modality.”; Fig. 1; see pg. 10, 
a micro detection and treatment device including a plurality of signal transmitting and receiving elements arranged in an array (Fig. 1; see pg. 6, col. 1, para. 0042-0043 – “…a phased array 102 of transducer elements 104…The array have a curved (e.g., spherical or parabolic) shape suitable for placement on the surface of the skull 114 or a body part other than the skull, or may include one or more planar or otherwise shaped sections.”), 
the method comprising the steps of: 
when performing an image-capturing procedure, transmitting a first power signal by at least one signal transmitting and receiving element (Fig. 1 and 3C; see pg. 10, col. 2, para. 0064 – “…operations of at least some of the transducer elements 104 are switched from a treatment mode to an imaging mode – i.e., instead of transmitting high-power ultrasound waves, the transducer elements 104 emit low-power waves (i.e., waves that do not cause any significant clinical effects on the target) and subsequently receive ultrasound reflections from the target (in a step 338).” so the first power signal (low-power imaging procedure) is different from the second power signal (high-power treatment procedure)); and 
when a treatment procedure, transmitting a second power signal by at least one signal transmitting and receiving element, wherein the first power signal has a power or a frequency different from that of the second power signal (Fig. 1 and 3C; see pg. 10, col. 2, para. 0064 – “…operations of at least some of the transducer elements 104 are switched from a treatment mode to an imaging mode – i.e., instead of transmitting high-power ultrasound waves, the transducer elements 104 emit low-power waves (i.e., waves that do not cause any significant clinical effects on the 
Zardicario does not explicitly teach wherein the signal transmitting and receiving elements are set to enable adjacent at least two signal transmitting and receiving elements to transmit signals or receive signals during different periods. 
Whereas, Shao, in the same field of endeavor, teaches wherein the signal transmitting and receiving elements are set to enable adjacent at least two signal transmitting and receiving elements to transmit signals or receive signals during different periods (see pg. 4, para. 2-3 – “…the pulse emission module is connected with the probe, for controlling excitation sequence and time delay of each array element of the probe according to the first signal; the signal receiving module is connected with the probe, an electrical signal for each array element receiving said probe according to the orderly received reflection echo ultrasonic signal generated…”; see pg. 7, para. 7 – “The beam forming control the T/R switch activates the corresponding cMUT array to realize the reflection echo ultrasonic signal is the corresponding cMUT array element receiving and producing a corresponding electrical signal…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Zadicario, by having the system in a manner that adjacent at least two signal transmitting and receiving elements transmit signals or receive signals during different periods, as disclosed in Shao. One of ordinary skill in the art would have been motivated to make this modification in order to process and display Doppler images monitoring vascular blood flow in real-time, as disclosed in Shao (see pg. 8, para. 2).
Furthermore, regarding claim 13, Shao further teaches a method further comprising a step of: when the image-capturing procedure
using a single signal transmitting and receiving element or a plurality of signal transmitting and receiving elements to transmit the first power signal to different positions of a target object (see pg. 7, para. 7 – “The ultrasonic imaging diagnostic apparatus 1 mainly when the system works under the imaging diagnosis mode, the working principle is as follows…The depth and the position of the detection target, determining cMUT array wave beam forming scheme. generating a first signal comprises a beamforming and transmits it to the pulse transmission module 12, a control pulse emitting module 12 of each cMUT array excitation sequence and time delay, thereby controlling the cMUT array to emit ultrasonic to form the best aggregation ultrasonic beam at each point in the detection target.”), and 
using a single signal transmitting and receiving element or a plurality of signal transmitting and receiving elements to receive reflection signals reflected from different positions of the target object at different time points (see pg. 4, para. 2-3 – “…the pulse emission module is connected with the probe, for controlling excitation sequence and time delay of each array element of the probe according to the first signal; the signal receiving module is connected with the probe, an electrical signal for each array element receiving said probe according to the orderly received reflection echo ultrasonic signal generated…”; see pg. 7, para. 7 – “The beam forming control the T/R switch activates the corresponding cMUT array to realize the reflection echo ultrasonic signal is the corresponding cMUT array element receiving and producing a corresponding electrical signal…”).
Furthermore, regarding claim 16, Zadicario further teaches wherein the power of the first power signal is less than that of the second power signal, or the frequency of the first power signal is less than that of the second power signal (Fig. 1 and 3C; see pg. 10, col. 2, para. 0064 – “…operations of at least some of the transducer elements 104 are switched from a treatment mode to an imaging mode – i.e., instead of transmitting high-power ultrasound waves, the transducer elements 104 emit low-power 
Furthermore, regarding claim 20, Zadicario further teaches a method further comprising a step of: using a delay module included in the micro detection and treatment device to enable signal transmitting periods of adjacent at least two signal transmitting and receiving elements to have a time interval (Fig. 1; see pg. 6, col.1, para. 0044 – “For n transducer elements, the beamformer 106 may contain n driver circuits, each including or consisting of an amplifier 118 and a phase delay circuit 120; drive circuit drives one of the transducer elements 104…The radio frequency generator 110 and the beamformer 106 are configured to drive the individual transducer elements 104 of the transducer array 102 at the same frequency, but at different phases and/or different amplitudes.” The phase delay circuitry can shift the different signals from each element at set phases).
The motivation for claims 13, 16, and 20 was shown previously in claim 12.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zadicario in view of Shao, as applied to claim 2 and 13 above, respectively, and in further view of Rothberg et al. (US 20170360413 A1, published December 21, 2017), hereinafter referred to as Rothberg. 
Regarding claim 3, Zadicario in view of Shao teaches all of the elements as disclosed in claim 2 above.
Zadicario in view of Shao does not explicitly teach a system further comprising a cloud server, which obtains the reflection signals and integrates the reflection signals into an image.
Whereas, Rothberg, in the same field of endeavor, teaches a system further comprising a cloud server, which obtains the reflection signals and integrates the reflection signals into an image (Fig. 7; see pg. 11, col. 1, para. 0100 – “…the auxiliary device may use Wi-Fi to communicate the ultrasound 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Zadicario in view of Shao, by including to the system a cloud server, which obtains the reflection signals and integrates the reflection signals into an image, as disclosed in Rothberg. One of ordinary skill in the art would have been motivated to make this modification in order to use wireless communication so the patient’s own smart device can periodically receive ultrasound information from the patch and communicate the received ultrasound information to their doctor, as taught in Rothberg (see pg. 11, col. 1, para. 0098). 
Regarding claim 14, Zadicario in view of Shao teaches all of the elements as disclosed in claim 13 above.
Zadicario in view of Shao does not explicitly teach teaches a method further comprising a step of: using a cloud server to obtain the reflection signals and using the cloud server to integrate the reflection signals into an image.
Whereas, Rothberg, in the same field of endeavor, teaches a method further comprising a step of: using a cloud server to obtain the reflection signals and using the cloud server to integrate the reflection signals into an image (Fig. 7; see pg. 11, col. 1, para. 0100 – “…the auxiliary device may use Wi-Fi to communicate the ultrasound information received from patch 710 to a cloud-based server. The cloud-based server may be a hospital server or a server accessible to the physician directing ultrasound imaging.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Zadicario in view of Shao, by including to the method a step of using a cloud server to obtain the reflection signals and integrate the reflection signals into an image, as disclosed in Rothberg. One of ordinary skill in the art would have been motivated . 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zadicario in view of Shao, as applied to claim 1 and 12 above, respectively, and in further view of Johnson et al. (US 20140243677 A1, published August 28, 2014), hereinafter referred to as Johnson. 
Regarding claims 4 and 15, Zadicario in view of Shao teaches all of the elements as disclosed in claim 1 and 12 above, respectively.
Zadicario in view of Shao does not explicitly teach wherein the micro detection and treatment device is a disposable device.
Whereas, Johnson, in the same field of endeavor, teaches wherein the micro detection and treatment device is a disposable device (Fig. 3, disposable probe tip 10, probe 12, transducer 14; see pg. 2, col. 1, para. 0016 – “…a disposable probe tip, which may be placed over a focused ultrasound transducer…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Zadicario in view of Shao, by making a part of the probe device disposable, as disclosed in Johnson. One of ordinary skill in the art would have been motivated to make this modification in order for the disposable probe tip to be provided in a sterile package and placed over the nonsterile transducer portion of the probe, as taught in Johnson (see pg. 2, col. 1, para. 0016). 

	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zadicario in view of Shao, as applied to claim 1 and 12 above, respectively, and in further view of Abboud (US 5647365 A, published July 15, 1997), hereinafter referred to as Abboud. 
Regarding claims 6 and 17, Zadicario in view of Shao teaches all of the elements as disclosed in claim 1 and 12 above, respectively. 
Zadicario in view of Shao does not explicitly teach wherein each of the signal transmitting and receiving elements corresponds to an address parameter, the address parameters correspond to a lookup table, a user operating device displays the address parameters by the lookup table, AND the address parameters are presented in a form of selectable buttons.
Whereas, Abboud, in the same field of endeavor, teaches wherein
each of the signal transmitting and receiving elements corresponds to an address parameter (see col. 4 lines 24-27 – “…the various window algorithms are addressed by selecting among multiple look-up tables. Changes in aperture size are addressed by having the pointer into the table be dependent upon aperture size.” so a selected (address) pointer corresponds to an aperture size of a transducer (signal elements)),  
the address parameters correspond to a lookup table (see col. 4, lines 18-21 – “Note that the look-up table is not a straight look-up method, but instead is based upon deriving a pointer. By deriving an appropriate pointer, the same table can be used for different aperture sizes.” so the (address) pointers (pointing at different aperture sizes) correspond to a look-up table),
a user operating device displays the address parameters by the lookup table (see col. 4, lines 18-21 – “Note that the look-up table is not a straight look-up method, but instead is based upon deriving a pointer. By deriving an appropriate pointer, the same table can be used for different aperture sizes.”; Fig. 1; see col. 5, lines 8-17, 21-24 – “System operation is controlled via a system controller 20 in response to user commands input via a user interface 22 (e.g., 
the address parameters are presented in a form of selectable buttons (Fig. 1; see col. 5, lines 8-14 – “System operation is controlled via a system controller 20 in response to user commands input via a user interface 22 (e.g., keyboard, display, buttons). During operation, the system controller 20 outputs control signals to components at a system front end 22 and back end 24. Among other functions, the control signals initiate ultrasound scanning of the patient.” so the user can input the transmit aperture size to be used (via the user interface), which correspond to a (address) pointer of a look-up table). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Zadicario in view of Shao, by having a user operating device displaying the address parameters by the lookup table in the form of selectable buttons, as disclosed in Abboud. One of ordinary skill in the art would have been motivated to make this modification in order to reduce memory and power requirements and board spacing requirements, as taught in Abboud (see col. 10, lines 1-8).
	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zadicario in view of Shao, as applied to claim 1 and 12 above, respectively, and in further view of Sato (US 10603014 B2, published March 31, 2020 with a priority date of June 5, 2015), hereinafter referred to as Sato. 

Zadicario in view of Shao does not explicitly teach wherein the micro detection and treatment device comprises a startup sequence setting module connected to the signal transmitting and receiving elements for enabling the signal transmitting and receiving elements to perform the specific startup sequence when transmitting or receiving signals, wherein the specific startup sequence is to sequentially or simultaneously start the signal transmitting and receiving elements in a manner of spacing N signal transmitting and receiving elements, where N is a positive integer of 1 or more.
Whereas, Sato, in the same field of endeavor, teaches wherein
the micro detection and treatment device comprises a startup sequence setting module connected to the signal transmitting and receiving elements for enabling the signal transmitting and receiving elements to perform the specific startup sequence when transmitting or receiving signals (Fig. 1; see col. 9, lines 28-33 – “…the control unit 18 controls the ultrasound probe 1 through the transceiving unit 11 to perform a scan in which color Doppler data strings are at irregular intervals. FIG. 2A to FIG. 2D are diagrams showing one example of irregular scan by the control unit 18 according to the first embodiment.”),  
wherein the specific startup sequence is to sequentially or simultaneously start the signal transmitting and receiving elements in a manner of spacing N signal transmitting and receiving elements, where N is a positive integer of 1 or more (see col. 9, lines 33-39 – “…in the examples shown in FIG. 2A to FIG. 2D, each square in a horizontal direction indicates a raster direction, and each square in a vertical direction indicates a transmission and reception order. In other words, each square in the horizontal direction indicates a position of a scan line, and each square in the vertical direction indicates an elapsed time at the same position.”).

Regarding claim 18, Zadicario in view of Shao teaches all of the elements as disclosed in claim 12 above.
Zadicario in view of Shao does not explicitly teach  a mehtod further comprising a step of: using a startup sequence setting module included in the micro detection and treatment device to control the signal transmitting and receiving elements to perform the specific startup sequence when transmitting or receiving signals, wherein the specific startup sequence is to sequentially or simultaneously start the signal transmitting and receiving elements in a manner of spacing N signal transmitting and receiving elements, where N is a positive integer of 1 or more.
Whereas, Sato, in the same field of endeavor, teaches: 
using a startup sequence setting module included in the micro detection and treatment device to control the signal transmitting and receiving elements to perform the specific startup sequence when transmitting or receiving signals (Fig. 1; see col. 9, lines 28-33 – “…the control unit 18 controls the ultrasound probe 1 through the transceiving unit 11 to perform a scan in which color Doppler data strings are at irregular intervals. FIG. 2A to FIG. 2D are diagrams showing one example of irregular scan by the control unit 18 according to the first embodiment.”), 
wherein the specific startup sequence is to sequentially or simultaneously start the signal transmitting and receiving elements in a manner of spacing N signal 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Zadicario in view of Shao, by including to the method performing the specific startup sequence when transmitting or receiving signals, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to produce more accurate color Doppler images based on the discontinuous surface of the tissue such as a moving blood flow, a cardiac wall, and the like, as taught in Sato (see col. 4, lines 1-5). 

	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zadicario in view of Shao, as applied to claim 1 and 12 above, respectively, and in further view of Berger et al. (US 20040015079 A1, published January 22, 2004), hereinafter referred to as Berger. 
Regarding claim 8, Zadicario in view of Shao teaches all of the elements as disclosed in claim 1 above.
Zadicario in view of Shao does not explicitly teach wherein the micro detection and treatment device further comprises a high voltage control module for detecting whether adjacent at least two signal transmitting and receiving elements have received a startup signal, and if yes, the high voltage control module controls the at least two signal transmitting and receiving elements not to transmit signals. 
Whereas, Berger, in the same field of endeavor, teaches wherein the micro detection and treatment device further comprises a high voltage control module for detecting whether adjacent at least yes, the high voltage control module controls the at least two signal transmitting and receiving elements not to transmit signals (Fig. 3A; see pg. 7, col. 2, para. 0120 – “…the system control chip 218 provides scan head control signals to be transmit/receive chips 112A, 112B over respective signal lines 152A, 152B. The transmit/receive chips 112A, 112B energize the transducer array 10 over transmit lines 124A, 124B.”; see pg. 16, col. 2, para. 0200 – “The transmit/receive control chip is needed to interface with the transducer array. In a transmit mode, the chip can provide delays to the high-voltage driving pulses applied to each of the selected transducer elements…”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Zadicario in view of Shao, by using a high voltage control module to control the elements to not transmit signals if the elements received a startup signal, as disclosed in Berger. One of ordinary skill in the art would have been motivated to make this modification in order for the transmitted signals to be coherently summed on the image place at the required transmit focus point, as taught in Berger (see pg. 16, col. 2, para. 0200). 
Regarding claim 19, Zadicario in view of Shao teaches all of the elements as disclosed in claim 12 above.
Zadicario in view of Shao does not explicitly teach a method further comprising a step of: using a high voltage control module included in the micro detection and treatment device to detect whether adjacent at least two signal transmitting and receiving elements have received a startup signal, and if yes, using the high voltage control module to control the at least two signal transmitting and receiving elements not to transmit signals.
Whereas, Berger, in the same field of endeavor, teaches a method further comprising a step of: using a high voltage control module included in the micro detection and treatment device to detect whether adjacent at least two signal transmitting and receiving elements have received a startup signal, 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Zadicario in view of Shao, by including to the method a step of using a high voltage control module to control the elements to not transmit signals if the elements received a startup signal, as disclosed in Berger. One of ordinary skill in the art would have been motivated to make this modification in order for the transmitted signals to be coherently summed on the image place at the required transmit focus point, as taught in Berger (see pg. 16, col. 2, para. 0200). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zadicario in view of Shao, as applied to claim 1 above, and in further view of Barthe et al. (US 10537304 B2, published January 21, 2020 with a priority date of June 5, 2009), hereinafter referred to as Barthe. 
Regarding claim 10 Zadicario in view of Shao teaches all of the elements as disclosed in claim 1 above. 
Zadicario in view of Shao does not explicitly teach a system further comprising a user operating device, wherein the user operating device is integrated with a handle to form a handheld user operating device, the handle is provided with a button area, and the button area includes a plurality of buttons corresponding to the signal transmitting and receiving elements.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Zadicario in view of Shao, by including to a system a user operating device is integrated with a handle to form a handheld user operating device, the handle is provided with a button area, and the button area includes a plurality of buttons corresponding to the signal transmitting and receiving elements, as disclosed in Barthe. One of ordinary skill in the art would have been motivated to make this modification in order to display the operating conditions of the system, including equipment activation status, treatment parameters, system messages and prompts, and ultrasound images, as taught in Barthe (see col. 13, lines 19-26). 
Furthermore, regarding claim 11, Barthe further teaches wherein 
the handheld user operating device is combined with the biological object image-capturing and treatment system in a manner that 
the handheld user operating device is combined with a subsystem responsible for image-capturing procedure of the biological object image-capturing and treatment system, 
the handheld user operating device is combined with a subsystem responsible for treatment procedure of the biological object image-capturing and treatment system, 
the handheld user operating device is combined with a subsystem responsible for image-capturing procedure and a subsystem responsible for treatment procedure of the biological object image-capturing and treatment system while the subsystems are not a common system, 
the handheld user operating device is combined with a subsystem responsible for image-capturing procedure and a subsystem responsible for treatment procedure of the biological object image-capturing and treatment system while the subsystems are a common system (Fig. 8, imaging subsystem 350 and therapy subsystem 320 within controller module 300; Fig. 1; see col. 15, lines 11-15, 30-36 – “In one embodiment, of the hand wand 100 includes an imaging button 150, a treatment button 160, and an indicator 155 on a top potion of the hand wand 100. Other arrangements of buttons and/or indicators are possible in various embodiments...In one embodiment, the hand wand 100 contains an electronic interface 175 (not illustrated here, but see other figures) in communication with at least one of the imaging button 150 and the treatment button 160. In accordance with one embodiment, the electronic interface 175 can interface with an outside source such as, for example, the controller 300.”), 
the handheld user operating device is combined with a conventional treatment system and a subsystem responsible for image-capturing procedure of the biological not a common system, OR
the handheld user operating device is combined with a conventional treatment system and a subsystem responsible for image-capturing procedure of the biological object image-capturing and treatment system while the conventional treatment system and the subsystem are a common system.
The motivation for claim 11 was shown previously in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (US 20140316269 A1, published October 23, 2014) discloses an ultrasound system that uses ultrasound imaging to track the location of the target region and maintain the focus of the therapeutic ultrasound field at the desired treatment region during a treatment cycle.
Weng et al. (US 20060235300 A1, published October 19, 2006) discloses a switch circuit for controlling the transducer Q-value for both imaging and therapy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793